Exhibit 10.3

 

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

 

THIS DEVELOPMENT AND MANUFACTURING AGREEMENT (the “Agreement”) is executed as of
this 9th day of October, 2001, by and between PRINCETON BIOMEDITECH CORPORATION,
a New Jersey corporation (“PBM”), having its principal place of business at 4242
U.S. Route 1, Monmouth Junction, New Jersey 08852, and SYN.X PHARMA, INC., an
Ontario corporation (“SYN.X”), having its principal place of business at 6354
Viscount Road, Mississauga, Ontario L4VIH3 Canada. PBM and SYNX are individually
referred to herein as a “Party” and collectively referred to herein as the
“Parties”.

 

RECITALS

 

A. SYN.X has developed, and is in the process of further developing, certain
unique, proprietary biomarkers and protein targets for the diagnosis of
congestive heart failure, insulin resistance, Alzheimer’s disease, traumatic
brain injury and other various diseases, excluding stroke.

 

B. PBM has expertise in further developing biomarkers and protein targets for
their commercial use in rapid assay, point of care, diagnostic test products,
and in producing rapid assay, point of care diagnostic test products utilizing
such biomarkers and protein targets.

 

C. SYN.X and PBM wish to work together to advance their common goal of
developing, producing and distributing point of care rapid assay products
produced by PBM utilizing biomarkers and protein targets supplied by SYN.X.

 

NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated into and made a part of this Agreement, and of the mutual covenants
which are set forth herein, the Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

  1.1 “Affiliate” means any person or entity which directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, a Party. “Control” means the legal or beneficial ownership
of 50% or more of the voting or equity interests or the power or right to direct
the management and affairs of the entity.

 

  1.2 “Customer” shall mean any purchaser of POC Rapid Assays.

 

  1.3 “cGMP” shall mean current good manufacturing practices related to
diagnostic pharmaceutical products under applicable laws, rules and regulations
in all relevant jurisdictions, including without limitation the guidelines of
good manufacturing practices determined by the FDA and the equivalent European
regulatory body.

 



--------------------------------------------------------------------------------

  1.4 “FDA” means the United States Food and Drug Administration, or any
successor entity.

 

  1.5 “FD & C Act” shall mean the United States Federal Food, Drug and Cosmetic
Act, as amended.

 

  1.6 “Panel” shall mean a POC Rapid Assay containing one or more analyte(s).

 

  1.7 “PBM” shall mean Princeton BioMeditech Corporation, as identified above,
and its Affiliate entities.

 

  1.8 “Quantitative Reader” shall mean a quantitative reader that will be
incorporated into all of the POC Rapid Assays, to be developed by a third party
under license or contract from PBM.

 

  1.9 “Reagents” shall mean biomarkers and protein targets developed and
produced by SYN.X for the diagnosis of congestive heart failure, insulin
resistance, Alzheimer’s disease, traumatic brain injury and other various
diseases, excluding stroke. The term “Reagents” shall also include all other
biomarkers and protein targets developed and produced by SYN.X (other than for
stroke) for which there shall be application in the point of care diagnostic
products.

 

  1.10 “Regulatory Approval” shall mean, with respect to any country or
jurisdiction, all FDA, FDA-counterpart, governmental and regulatory
registrations and approvals (including, but not limited to, approvals of all POC
Rapid Assay labeling and POCkaging) required for the marketing, distribution and
sale of the POC Rapid Assays in such country or jurisdiction.

 

  1.11 “POC Rapid Assays” shall mean rapid assay diagnostic point of care
products, utilizing Reagents; provided, however, that “POC Rapid Assays” shall
not include devices for test procedures performed in a hospital’s central
clinical laboratory or in a reference laboratory setting. In addition, “POC
Rapid Assays” shall not include any assay that can be used on any instrument
with random access capability and/or any instrument with the ability to analyze
multiple samples.

 

  1.12 “POC Rapid Assay Specifications” shall mean the standards and
specifications for the manufacture of the POC Rapid Assays, as developed and
agreed to by the Parties, as amended from time to time, and shall be appended to
and form part of this Agreement.

 

  1.13 “Reagent Specifications” shall mean the standards and specifications for
the manufacture of the Reagents, as developed and agreed to by the Parties, as
amended from time to time, and shall be appended to and form part of this
Agreement.

 

2



--------------------------------------------------------------------------------

  1.14 “SYN.X” shall mean SYN.X Pharma, Inc., as identified above, and its
Affiliate entities.

 

ARTICLE 2

PRODUCT DEVELOPMENT

 

  2.1 Research and Development of Reagents by SYN.X: Reagent Specifications:
Clinical Trials.

 

  a) SYN.X agrees to continue to conduct research and development with respect
to the Reagents and to work and cooperate with PBM in the development of
Reagents that the Parties shall reasonably each agree are suitable for use by
PBM in the production of POC Rapid Assays in commercial quantities. The final
decision as to which marker Reagents shall be developed into POC Rapid Assays
shall be in the sole discretion of SYN.X.

 

  b) SYN.X agrees to take such measures as it deems necessary and appropriate
with respect to obtaining and maintaining patent protection for the Reagents in
such jurisdictions as SYN.X in its sole discretion may determine.

 

  c) SYN.X agrees to take such measures as it believes reasonable to develop
scientific interest in the Reagents, through obtaining publication of research
and other articles in scientific journals and publications, giving papers and
other similar measures, in its sole discretion.

 

  d) SYN.X agrees from time to time to supply PBM with such quantities of each
Reagent as is reasonably required to enable PBM to produce sample POC Rapid
Assays for the clinical trials and other studies to be conducted by SYN.X.

 

  e) SYN.X agrees to conduct all such clinical trials and other testing of each
Reagent as is reasonably required in order to obtain Regulatory Approval for the
marketing and sale of POC Rapid Assays from the Regulatory Authorities in any
jurisdiction in which the Parties desire that POC Rapid Assays shall be marketed
and sold.

 

  f) SYN.X agrees to be primarily responsible, working and cooperating with PBM,
for the development of manufacturing and other specifications to be met by each
batch of Reagent to be supplied by SYN.X for commercial use by PBM in the
production of POC Rapid Assays (the “Reagent Specifications”).

 

3



--------------------------------------------------------------------------------

  g) SYN.X agrees to fund [***] % of the direct, actual development cost of a
Quantitative Reader, up to a maximum of $[***], as provided for by Section
2.2(f) hereof.

 

  h) SYN.X agrees to work and cooperate with PBM (who shall have primary
responsibility) in the development of each POC Rapid Assay to be produced by PBM
utilizing Reagents supplied by SYN.X (the “POC Rapid Assay Specifications”).

 

  i) To the extent not covered by the above, SYN.X agrees to work and cooperate
with PBM in taking all steps reasonably necessary to permit the commercial
development of POC Rapid Assays produced by PBM utilizing Reagents supplied by
SYN.X.

 

  j) SYN.X agrees that all of its activities with respect to the research and
development of Reagents, obtaining and maintaining patent and other intellectual
property protection for the Reagents, conducting clinical and other trials, and
its other activities working and cooperating with PBM as contemplated in this
Section 2.1, shall be at the sole cost and expense of SYN.X.

 

  2.2 Further Development by PBM: POC Rapid Assay Specifications: Regulatory
Approvals.

 

  a) PBM agrees to conduct such research and development as is reasonably
required in order to produce POC Rapid Assays utilizing Reagents supplied by
SYN.X, and in connection therewith, to further develop and to optimize for its
commercial use in producing POC Rapid Assays, in cooperation with SYN.X, the
Reagents developed by SYN.X.

 

  b) PBM agrees to supply SYNX with sufficient quantities of sample POC Rapid
Assays as is reasonably necessary for SYN.X to conduct the clinical trials and
other studies required in order to obtain Regulatory Approval for the POC Rapid
Assays.

 

  c) Utilizing clinical trial and other data to be supplied by SYN.X, PBM agrees
to use its best efforts to obtain Regulatory Approval for the production of POC
Rapid Assays at PBM’s facility, from such regulatory authorities as the Parties
from time to time determine is desirable.

 

  d) PBM agrees to work and cooperate with SYN.X in the development of the
Reagent Specifications.

 

  e)

PBM agrees to be primarily responsible, working and cooperating with SYN.X, for
the development of the POC Rapid Assay Specifications to be

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

4



--------------------------------------------------------------------------------

 

met by each POC Rapid Assay produced by PBM utilizing Reagents supplied by
SYN.X.

 

  f) PBM agrees to use commercially reasonable best efforts to complete by March
31, 2002 the development work of a reasonably priced Quantitative Reader for the
first POC Rapid Assay to be developed by the parties, provided that the parties
have finalized the POC Rapid Assay Specifications for such product by no later
than January 1, 2002. SYN.X agrees to provide [***] % of the actual, direct
development costs of such Quantitative Reader, up to a maximum of $[***] USD.

 

  g) To the extent not covered by the above, PBM agrees to work and cooperate
with SYN.X in taking all steps reasonably necessary to permit the commercial
development of POC Rapid Assays produced by PBM utilizing Reagents supplied by
SYN.X.

 

  h) PBM agrees that all of its activities with respect to the development of
POC Rapid Assays, the production of sample POC Rapid Assays for the clinical and
other trials to be conducted by SYN.X, the obtaining of Regulatory Approval for
POC Rapid Assays, the development of specifications, and the other activities
working and cooperating with SYN.X as contemplated in this Section 2.2, shall be
at the sole cost and expense of PBM.

 

  i) PBM shall use its commercially reasonable best efforts to secure, within 24
months of the effective date hereof, additional, appropriately qualified
manufacturing capability for POC Rapid Assays. Such additional manufacturing
capability shall be adequately qualified to produce the POC Rapid Assays in
accordance with all current standards, guidelines and regulations determined by
the responsible authorities, including, without limitation, the FDA and any
European Community or European Union directives relating to medical devices and
in vitro diagnostic medical devices. Notwithstanding anything herein to the
contrary, PBM shall not be required to have such additional manufacturing
capability be operational until such time as the volume of orders to be produced
by PBM under this Agreement make it commercially reasonable to add such
additional manufacturing capability.

 

ARTICLE 3

COMMERCIAL PRODUCTION OF REAGENTS AND POC RAPID ASSAYS

 

  3.1 SYN.X to Supply ReaGents Exclusively to PBM.

 

  a)

SYN.X shall not, directly or indirectly, supply, provide, sell, distribute, or
deliver Reagents for use in point of care rapid assay products to any person
other than PBM except to the extent set forth in Section 3.3 hereof.

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

5



--------------------------------------------------------------------------------

 

Nothing herein shall be deemed to preclude SYN.X from supplying, providing,
selling or distributing Reagents that are used in rapid assay products utilized
in a hospital’s central clinical laboratory or in a reference laboratory setting
or in rapid assay products that can be used in any instrument with random access
capability and/or any instrument with the ability to analyze multiple samples.

 

  b) SYN.X shall produce, deliver and supply to PBM, FOB PBM’s production
facility, on a timely basis, sufficient quantities of Reagents that shall meet
the Reagent Specifications, so as to enable PBM to produce POC Rapid Assays that
meet the POC Rapid Assay Specifications.

 

  c) Prior to the initial delivery by SYN.X to PBM of Reagents for the
production of POC Rapid Assays for commercial sale, the Parties shall discuss
and shall mutually agree upon reasonable procedures applicable to the supplying
of Reagents by SYN.X to PBM. The Parties may from time to time supplement,
revise, modify and amend such procedures.

 

  d) SYN.X shall be compensated for its activities hereunder as set forth
elsewhere in this Agreement including without limitation Article 5 hereof.

 

  3.2 PBM as Exclusive Producer of POC Rapid Assays.

 

  a) PBM shall be SYN.X’s sole and exclusive producer of POC Rapid Assays,
directly and indirectly, and SYN.X shall not authorize or permit any other
person, directly or indirectly, to produce POC Rapid Assays.

 

  b) PBM and SYN-X shall not sell, distribute or transfer POC Rapid Assays to
any person except in accordance with the terms and conditions of this Agreement.

 

  c) Neither SYN.X nor PBM shall, directly or indirectly, produce, purchase,
procure, supply, sell, distribute, or deliver POC Rapid Assays except under the
terms and conditions of this Agreement.

 

  d) PBM shall produce, POCkage, deliver and supply to SYN.X or Customers, as
the case may be, FOB PBM’s production facility, on a timely basis, POC Rapid
Assays for commercial use. Such POC Rapid Assays shall meet the POC Rapid Assay
Specifications, as well as any written specifications agreed to between PBM and
SYN.X and/or the Customer.

 

  e)

Prior to the initial delivery by PBM of POC Rapid Assays for commercial sale,
the Parties shall discuss and shall mutually agree upon reasonable procedures
applicable to the production, POCkaging and distribution of POC Rapid Assays.
Without limiting the foregoing, PBM shall not be

 

6



--------------------------------------------------------------------------------

 

required by the terms of this Agreement or otherwise to produce POC Rapid Assays
in production runs that are smaller than [***] units.

 

  1) PBM shall be compensated for its activities hereunder as set forth
elsewhere in this Agreement including without limitation Article 5 hereof.

 

  g) In allocating its manufacturing capacity, PBM agrees to give preference to
manufacturing the POC Rapid Assays at its Princeton manufacturing site.

 

  3.3 Exceptions to PBM’s Servine as Exclusive Producer of POC Rapid Assays.

 

  a) POC Rapid Assay Quality Problem. Notwithstanding Sections 3.1 and 3.2,
SYNX, subject to the provisions of this Agreement, may produce, or arrange for
third parties to produce P~C Rapid Assays if SYN.X is able to reasonably
establish that PBM has failed to produce POC Rapid Assays that meet the POC
Rapid Assay Specifications (a “POC Rapid Assay Quality Problem”); provided,
however, that SYN.X shall have given written notice to PBM of same, and that PBM
shall have failed to cure same within 60 days after receipt of such written
notice; and provided further, that in the event of an uncured POC Rapid Assay
Quality Problem, third parties may supply only such POC Rapid Assays as to which
there shall be a POC Rapid Assay Quality Problem, and that as soon as PBM shall
not have a POC Rapid Assay Quality Problem, PBM shall resume supplying such POC
Rapid Assays. SYN.X’s rights under this Section 3.3(a) shall not arise to the
extent to which PBM is able to reasonably establish that the POC Rapid Assay
Quality Problem is attributable, in whole or in part, to defects or deviations
in the Reagents supplied by SYN.X or to other act of SYN.X or a Customer.
Nothing in this Section 3.3(a) shall be deemed to grant SYN.X a license in any
of PBM’s intellectual property or the intellectual property relied upon by PBM
in producing POC Rapid Assays. PBM shall give prompt written notice to SYNX
whenever PBM encounters a POC Rapid Assay Quality Problem that it reasonably
expects could affect the timely and satisfactory discharge of its obligations
under this Agreement.

 

  b)

Inability to Supply. PBM shall give SYN.X prompt written notice (in any event,
not later than 15 days after PBM’s receipt of a purchase order) in the event
that PBM reasonably anticipates that it will be unable to supply any of the POC
Rapid Assays upon the date specified in a purchase order. Notwithstanding
Sections 3.1 and 3.2, SYN.X, subject to the provisions of this Agreement, may
produce, or arrange for third parties to produce, such POC Rapid Assays as PBM
is unable to supply to SYN.X or Customers, as the case may be, within 60 days of
the required delivery date, the quantities of POC Rapid Assays complying with
the POC Rapid Assay Specifications as ordered by SYN.X pursuant to Article IV
herein

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

7



--------------------------------------------------------------------------------

 

(a “POC Rapid Assay Supply Problem”). SYN.x’s rights under this Section 3.3(b)
shall not arise to the extent to which PBM is able to reasonably establish that
the POC Rapid Assay Supply Problem is attributable, in whole or in part, to
defects, deviations or delay in the Reagents supplied by SYN.X or to other act
of SYN.X or a Customer including without limitation a failure by SYN.X to comply
with the provisions of Section 4.1 or 4.2 hereof. In respect of any particular
order as to which there is a POC Rapid Assay Supply Problem, SYN.X may, in its
sole discretion, in respect of that particular order, direct PBM to obtain the
POC Rapid Assays complying with the POC Rapid Assay Specifications from an
alternate supplier reasonably acceptable to SYN.X, within 90 days. Any
additional direct costs that SYN.X may incur due to such inability to supply on
the part of PBM shall be borne by PBM; provided, however, that PBM shall not be
liable for any of SYN.X’s lost profits, consequential damages, indirect or
special damages, or any other damages other than such direct damages. Nothing in
this Section 3.3(b) shall be deemed to grant SYN.X a license in any of PBM’s
intellectual property or the intellectual property relied upon by PBM in
producing POC Rapid Assays.

 

  3.4 Exceptions to SYN.X Serving as the Exclusive Supplier of the Reagents.

 

  a) Reagent Quality Problem. Notwithstanding Sections 3.1 and 3.2, PBM, subject
to the provisions of this Agreement, may produce, or arrange for third parties
to produce Reagents in the event that PBM is able to reasonably establish that
SYN.X has failed to produce Reagents that meet the Reagent Specifications (a
“Reagent Quality Problem”); provided, however, that PBM shall have given written
notice to SYN.X of same, and that SYN.X shall have failed to cure same within 60
days after receipt of such written notice; and provided further, that in the
event of an uncured Reagent Quality Problem, third parties may supply only such
Reagent as to which there shall be a Reagent Quality Problem, and that as soon
as SYN.X shall not have a Reagent Quality Problem, SYN.X shall resume supplying
such Reagent. PBM’s rights under this Section 3.4(a) shall not arise to the
extent to which SYN.X is able to reasonably establish that the Reagent Quality
Problem is attributable, in whole or in part, to defects or deviations in the
POC Rapid Assay supplied by PBM or to other act of PBM or a Customer. Nothing in
this Section 3.4(a) shall be deemed to grant PBM a license in any of SYN-X’s
intellectual property or the intellectual property relied upon by SYN.X in
producing Reagents. SYN.X shall give prompt written notice to PBM whenever SYN.X
encounters a Reagent Quality Problem that it reasonably expects could affect the
timely and satisfactory discharge of its obligations under this Agreement.

 

8



--------------------------------------------------------------------------------

  b) Inability to Supply. SYN.X shall give PBM prompt written notice in the
event that SYN.X reasonably anticipates that it will be unable to supply
Reagents upon an agreed date. Notwithstanding Sections 3.1 and 3.2, PBM, subject
to the provisions of this Agreement, may produce, or arrange for third parties
to produce Reagents in the event that SYN.X is unable to supply to PBM within 60
days of the agreed delivery date the quantities of Reagents complying with the
Reagent Specifications as is necessary for the production of POC Rapid Assays
that PBM is to produce under the provisions of Article 4 hereof (a “Reagent
Supply Problem”). PBM’s rights under this Section 3.4(b) shall not arise to the
extent to which SYN.X is able to reasonably establish that the Reagent Supply
Problem is attributable, in whole or in part, to defects, deviations or delay in
the P~C Rapid Assays produced by PBM or to other act of PBM or a Customer. In
respect of any particular order, PBM may, in its sole discretion, in respect of
that particular order, direct SYN.X to obtain the Reagent complying with the
Reagent Specifications from an alternate supplier reasonably acceptable to PBM,
within 90 days. Any additional direct costs that PBM may incur due to such
inability to supply on the part of SYNX shall be borne by SYN.X; provided,
however, that SYN.X shall not be liable for any of PBM’s lost profits,
consequential damages, indirect or special damages, or any other damages other
than such direct damages. Nothing in this Section 3.4(b) shall be deemed to
grant PBM a license in any of SYN-X’s intellectual property or the intellectual
property relied upon by SYN.X in producing Reagents.

 

ARTICLE 4

FORECASTING, ORDERING, PACKAGING AND SHIPPING

 

  4.1 Forecasts.

 

  a) Long Term Forecasts. Once commercial production of POC Rapid Assays is set
to commence, SYN.X shall provide to PBM no later than 30 days before the first
day of every calendar quarter during the Term of this Agreement, a rolling
quarterly forecast of the quantities of POC Rapid Assays that SYN.X intends to
order during the next four calendar quarters. Such forecasts shall represent the
most current estimates for planning purposes, but shall not be purchase
commitments.

 

  b)

Short Term Forecasts. Once commercial production of POC Rapid Assays is set to
commence, SYN.X shall provide to PBM no later than 90 days prior to the first
day of each succeeding calendar quarter a rolling forecast of the quantities of
POC Rapid Assays that SYN.X intends to order by month, during the next calendar
quarter. Such forecasts shall constitute binding commitments of SYN.X to order
and PBM to supply at

 

9



--------------------------------------------------------------------------------

 

least 80% of the number of POC Rapid Assays designated, pursuant to firm orders
issued in accordance with the terms of this Agreement.

 

  4.2 Purchase Orders

 

SYN.X shall order P~C Rapid Assays by written purchase orders specifying the
quantity of POC Rapid Assays and the delivery date on which such quantity is
required. SYN.X shall submit each such written purchase order at least 30 days
in advance of the required delivery date. PBM shall use reasonable efforts to
meet any request of SYN.X for delivery of POC Rapid Assays in less than 30 days,
and further, PBM will attempt to accommodate any changes requested by SYN.X in
delivery schedules for P~C Rapid Assays following PBM’s receipt of purchase
orders from SYN.X Upon receipt of each purchase order by PBM, PBM shall supply
the quantity of POC Rapid Assays designated therein within the time for delivery
set out therein. Should PBM be unable to supply such quantity of POC Rapid
Assays by the designated delivery date of any purchase order, PBM shall so
advise SYN.X within 10 days of receipt of such purchase order, and the
provisions of Section 3.3(b) shall apply. The terms and conditions of this
Agreement shall be paramount to the terms and conditions of any purchase order,
should there be any variance.

 

  4.3 Packaging and Labeling

 

POC Rapid Assays shall be packaged and labeled in accordance with all relevant
requirements of the jurisdiction into which they are being distributed, as well
as in accordance with SYN.X’s requirements as communicated to PBM from time to
time.

 

  4.4 Delivery and Shipping Terms

 

Delivery by PBM of the POC Rapid Assays shall be FOB PBM’s manufacturing site,
in accordance with the shipping and handling instructions specified by SYN.X in
each purchase order. Title to the POC Rapid Assays shall pass to SYN.X at the
time of proper delivery of the POC Rapid Assays to SYN.X’s designated carrier
for shipment at the place of shipment. All P~C Rapid Assays shall be shipped to
SYN.X or Customers, as the case may be, in appropriate shipping containers as
agreed by the Parties.

 

  4.5 Raw Materials and Components

 

PBM shall provide, at its cost and expense all raw materials, components, and
other resources required in connection with production of the POC Rapid Assays
in accordance with the POC Rapid Assay Specifications, except that the Reagents
shall be supplied by SYN.X at its sole cost and expense. PBM represents and
warrants to SYN.X that PBM currently has access to, and during the entire term
of this Agreement will make all commercially reasonable efforts to maintain

 

10



--------------------------------------------------------------------------------

access to, sufficient supplies of raw materials, utilities, container/closure
systems, packaging materials, labor, and all other items required to perform the
services and supply the P~C Rapid Assays required of PBM hereunder without
interruption, unless otherwise provided for by this Agreement. PBM agrees to
conduct audits of its suppliers of raw materials and components of the P~C Rapid
Assays on a regular basis to monitor whether such suppliers are producing the
raw materials and components in accordance with all applicable laws, rules and
regulations, including but not limited to the requirements of cGMP, and to
determine whether such suppliers will continue to be able to supply a sufficient
quantity and quality of such raw materials and components. Upon request, PBM
will supply SYN.X will certificates stating that any related supplier complies
with all such laws, rules and regulations. SYN.X represents and warrants to PBM
that SYNX currently has access to, and during the entire term of this Agreement
will make all commercially reasonable efforts to maintain access to, sufficient
supplies of raw materials, utilities, container/closure systems, packaging
materials, labor, and all other items required to perform the services and
supplied the Reagents required of SYN.X hereunder without interruption, unless
otherwise provided for by this Agreement.

 

ARTICLE 5

PAYMENT; PRICING; DISTRIBUTION

 

  5.1 Allocation of Net Sales Price and Payment.

 

  a) For sales of P~C Rapid Assays to Customers within the United States, SYN.X
shall receive [***]%, and PBM shall receive [***]%, of the “Net Sales Price” of
the P~C Rapid Assay. “Net Sales Price” shall be the POC Rapid Assay’s selling
price to the Customer FOB PBM’s facility, net of taxes, freight, returns,
allowances, rebates and such other items as the Parties may from time to time
agree. Such allocation of the Net Sales Price assumes that PBM is to bear the
cost of industry-standard packaging. Any deviation from such standard packaging
resulting in additional costs will be borne by the distributor or equally by PBM
and SYN.X in each case, and will be reflected in an increase in the price from
the standard price.

 

  b) For sales of P~C Rapid Assays to Customers outside of the United States,
SYN.X shall receive [***]%, and PBM shall receive [***]%, of the Net Sales Price
(as defined above) of the P~C Rapid Assays. Such allocation of the Net Sales
Price assumes that PBM is to bear the cost of industry-standard packaging. Any
deviation from such standard packaging resulting in additional costs will be
borne by the distributor or equally by PBM and SYN.X in each case, and will be
reflected in an increase in the price from the standard price.

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

11



--------------------------------------------------------------------------------

  c) PBM may invoice SYN.X upon shipment for amounts due to PBM under this
Agreement, and SYN.X shall make payment to PBM not later than 60 days after
shipment. Interest on unpaid amounts due to PBM shall accrue commencing upon the
61th day after shipment at the rate of 0.75% per month. PBM may refuse to ship
further POC Rapid Assays to any Customer in the event that SYN.X shall not make
full payment on or prior to such 60th day, and any such refusal to supply POC
Rapid Assays shall not give rise to any right in SYN.X to terminate or modify
this Agreement. All payments to PBM shall be USD. Risk of payment by the
Customer for sales by SYN.X and its Affiliates shall be solely with SYN.X and
its Affiliates.

 

  d) SYN.X may invoice PBM upon shipment for amounts due to SYN.X under this
Agreement, and PBM shall make payment to SYN.X not later than 60 days after
shipment. Interest on unpaid amounts due to SYN.X shall accrue commencing upon
the 61th day after shipment at the rate of 0.75% per month. SYN.X may refuse to
ship further Reagents to PBM in the event that PBM shall not make full payment
on or prior to such 60th day, and any such refusal to supply Reagents shall not
give rise to any right in PBM to terminate or modify this Agreement. All
payments to SYN.X shall be USD. Risk of payment by the Customer for sales by PBM
and its Affiliates shall be solely with PBM and its Affiliates.

 

  5.2 Distribution

 

  a) The Parties shall from time to time jointly determine and agree in advance
upon the terms and conditions for the sale and distribution of POC Rapid Assays,
and each Party may from time to time present for each other’s prior approval
proposed agreements for the sale and distribution of POC Rapid Assays to
nonaffiliated third parties. Only SYN.X may grant or sell any distribution right
for any POC Rapid Assay, subject to the terms and conditions hereof.

 

No Party shall have the right to veto any such proposed agreement unless the
other Party shall present, not later 90 days after having been advised in
writing of the material terms of such proposed agreement, a more suitable third
party distributor. A more suitable third party distributor would be one which
presents a clearly superior opportunity for the distribution of POC Rapid
Assays, on the basis of more than merely equal or more favorable commercial
terms, for example, superior marketing and distribution capability.

 

Payments to SYNX for the grant of exclusive distribution rights shall not be
included in determining whether a third party is a more suitable third party
distributor, nor shall any loss of distribution revenue or distribution profit
by PBM and/or its Affiliates nor the costs of terminating existing

 

12



--------------------------------------------------------------------------------

resale agreements, resulting from the termination, loss or absence of PBM’s
and/or its Affiliates’ distribution rights, be taken into account in the
determination of whether a third party is a more suitable third party
distributor.

 

  b) SYN.X and PBM shall each have the right, directly and through their
respective Affiliates, to sell and distribute POC Rapid Assays; provided that
PBM shall not have such right to the extent to which it is excluded by any
exclusive distribution agreement entered into by SYN.X; and provided further
that neither PBM nor any Affiliate may sell or distribute POC Rapid Assays to
any reseller or wholesaler or other third party distributor; and provided
further that PBM shall not have such right to the extent to which SYN.X has
presented a non-exclusive third party distributor from whom the Parties as a
whole shall obtain a better distribution opportunity as compared to the
distribution opportunity presented by such third party distributor combined with
distribution by PBM and its Affiliates.

 

  c) Where PBM and/or its Affiliates distribute POC Rapid Assays under Section
5.2(b) hereof, PBM and/or its Affiliates shall have the right to purchase POC
Rapid Assays at a Net Sales Price that is the most favorable cost basis agreed
to with any Customer of POC Rapid Assays, or at a specifically agreed price
between the Parties deemed necessary to promote the POC Rapid Assays or to
penetrate into new markets or to compete against similar competing product(s).
Revenues earned through distribution of POC Rapid Assays by PBM and/or its
Affiliates, net of the Net Sales Price, taxes, freight, returns, allowances,
rebates and other agreed items (“Net Distribution Revenues”) shall be shared on
the following basis: (i) Net Distribution Revenues earned on sales outside of
the United States: [***]% to PBM or its Affiliates, as the case may be, and
[***] % to SYN.X; and (ii) Net Distribution Revenues earned on sales within the
United States:. [***]% to PBM and its Affiliates, as the case may be, and [***]%
to SYN.X.

 

  d) In the event that SYN.X sells or grants distribution rights or otherwise
agrees to sell or distribute POC Rapid Assays on terms that provide for a Net
Sales Price of less than $[***] (US D) per Panel outside of the U.S., or less
than $[***] (USD) per Panel within the U.S., PBM shall receive an allocation of
such selling price under Section 5.1 hereof as if the Net Sales Price yielded
thereby were $[***] (USD) per Panel outside of the U.S. or $[***] (USD) per
Panel within the U.S. Such $[***] and $[***] respective prices may be increased
in PBM’s sole discretion at the end of every three year period of this Agreement
by the amount of the increase in PBM’s actual cost of manufacturing multiplied
by the rate of inflation as reflected in the Consumer Price Index.

 

*** Certain information on this page has been omitted and filed separately with
the Commission pursuant to a request for Confidential Treatment.

 

13



--------------------------------------------------------------------------------

ARTICLE 6

OWNERSHIP OF INTELLECTUAL PROPERTY;

LICENSES; CONFIDENTIALITY

 

  6.1 Intellectual Property.

 

  a) Nothing in this Agreement shall be deemed to give PBM any rights in, right
to use or license in any of SYN.X’s existing or future intellectual property,
including without limitation patents, confidential information, technology,
production methods and procedures, know-how and the like (collectively
“Intellectual Property”), except as explicitly provided herein.

 

  b) Nothing in this Agreement shall be deemed to give SYN.X any rights in,
right to use or license in any of PBM’s existing or future Intellectual
Property, except as explicitly provided herein.

 

  c) Any Intellectual Property exclusively developed after the date hereof by
SYN.X shall remain the sole and exclusive property of SYN.X.

 

  d) Any Intellectual Property exclusively developed after the date hereof by
PBM shall remain the sole and exclusive property of PBM.

 

  e) Any Intellectual Property that is jointly or cooperatively developed by the
Parties after the date hereof shall be jointly owned to the extent of the
respective contributions thereto (the “Jointly Owed Intellectual Property”).
Each Party hereby grants to the other a fully paid-up, perpetual exclusive
license to all licensing and commercialization rights in such Jointly Owed
Intellectual Property for the field pertaining to the other party’s business
(the “Field-Exclusive Jointly Owned Intellectual Property License”). Any Party
may transfer the Jointly Owned Intellectual Property, as well as the
Field-Exclusive Jointly Owned Intellectual Property License, in connection with
the sale of all or substantially all of its assets. The parties shall share
equally in the cost of and responsibility for patent filing, maintenance and
enforcement, and shall cooperate fully in any such endeavor.

 

  6.2 Licenses

 

  a) SYN.X hereby grants to PBM a license to SYN.X’s intellectual property
rights in the Reagents and the POC Rapid Assays to manufacture the POC Rapid
Assays in accordance with the POC Rapid Assay Specifications, subject to the
terms and conditions of this Agreement, for the sole and exclusive purpose of
incorporating the Reagents into P~C Rapid Assays.

 

  b)

PBM hereby grants to SYN.X a license to PBM’s intellectual property rights, if
any, in the POC Rapid Assays, to distribute, use and sell the POC

 

14



--------------------------------------------------------------------------------

 

Rapid Assays throughout the world, subject to the terms and conditions of this
Agreement.

 

  6.3 Confidential Information.

 

  a) During the term of this Agreement and for a period of three (3) years
thereafter, the receiving party (the “Receiving Party”) shall maintain in
confidence all Confidential Information, as defined in Section 6.3 (b) below,
and shall not use, disclose or grant use of such Confidential Information except
as expressly authorized in this Agreement. The Receiving Party may disclose the
Confidential Information, as authorized hereunder, only to those employees or
consultants of the Receiving Party who agree to be bound by the terms of this
Section 6.3. The Receiving Party shall use the strictest standard of care which
is practical to ensure that such employees do not disclose or make any
unauthorized use of the Confidential Information. The Receiving Party shall
promptly notify the Disclosing Party upon discovery of any unauthorized use or
disclosure of the Confidential Information.

 

  b) As used in this Agreement, the term “Confidential Information” shall mean
any information, either enabling or disabling, including the terms of this
Agreement, any batch record, any order or other commercial relationship between
the Parties, know-how, trade secret, research, inventions, patented or
patentable subject matter, patent applications, data, process, technique,
algorithm, program, design, drawing, future development, scientific,
manufacturing, marketing, business plan, financial or personnel matter relating
to the disclosing party (the “Disclosing Party”), its present or future
products, sales, suppliers, employees, investors or business, whether in oral,
written, graphic, or electronic form and whether received from the Disclosing
Party or a third party. The term “Confidential Information” shall include,
without limitation (i) any cost information related to the manufacture of the
Reagents and/or POC Rapid Assays, and (ii) the Reagent Specifications and/or POC
Rapid Assay Specifications.

 

  c)

The term “Confidential Information” shall not be deemed to include information
which the Receiving Party can demonstrate by competent written proof: (i) is
now, or hereafter becomes, through no act or failure to act on the part of the
Receiving Party, generally known or available; (ii) is known by Receiving Party
at the time of receiving such information as evidenced by its records; (iii) is
hereafter furnished to the Receiving Party by a third party, as a matter of
right and without restriction or disclosure; or (iv) is the subject of written
permission to disclose provided by the Disclosing Party. Further, the
obligations of confidentiality under this Article shall not apply to the extent
that the Receiving Party is required to disclose information in support of a
product approval application or by an

 

15



--------------------------------------------------------------------------------

 

order or regulation of a governmental agency or in the course of litigation,
provided that in all cases the Receiving Party shall give the other party prompt
notice of the pending disclosure and shall seek an order maintaining the
confidentiality of the information.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

  7.1 Existence and Power.

 

Each Party hereby represents and warrants to the other Party that such party (a)
is duly organized, validly existing and in good standing under the laws of the
state and country in which it is organized; (b) has the power and authority and
the legal right to own and operate its property and assets, to lease the
property and assets it operates under lease, and to carryon its business as it
is now being conducted; and (c) is in compliance with all requirements of
applicable law, except to the extent that any noncompliance would not materially
adversely affect such party’s ability to perform its obligations under the
Agreement.

 

  7.2 Authorization and Enforcement of Obligations.

 

Each Party hereby represents and warrants to the other Party that such party (a)
has the power and authority and the legal right to enter into the Agreement and
to perform its obligations hereunder and thereunder and (b) has taken all
necessary action on its part to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder. The Agreement has
been duly executed and delivered on behalf of such party, and constitutes a
legal, valid, binding obligation, enforceable against such party in accordance
with its terms.

 

  7.3 No Consents.

 

Each Party hereby represents and warrants to the other Party that all necessary
consents, approvals and authorizations of all governmental authorities and other
persons required to be obtained by such party in connection with the Agreement
have been obtained.

 

  7.4 No Conflict.

 

Each Party hereby represents and warrants to the other Party that the execution
and delivery of the Agreement and the performance of such party’s obligations
hereunder and thereunder (a) do not conflict with or violate any requirement of
applicable laws or regulations or any material contractual obligations of such
party and (b) do not materially conflict with, or constitute a material default
or require any consent under, any material contractual obligation of such party.
The Parties shall not in any event enter into any agreement or arrangement with
any

 

16



--------------------------------------------------------------------------------

other party that would prevent or in any way interfere with their obligations
pursuant to this Agreement.

 

  7.5 Compliance with Laws.

 

Each Party shall comply with regulations, requirements and laws of any and all
applicable state, provincial and local authorities and agencies, including
without limitation all laws and regulations which are applicable to the
transportation, storage, use, handling and disposal of hazardous materials. The
Parties shall maintain during the term of this Agreement all governmental
permits, including without limitation health, safety and environmental permits,
necessary for the conduct of the actions and procedures that they undertake
pursuant to this Agreement.

 

  7.6 Documentation.

 

The Parties shall keep complete, accurate and authentic accounts, notes, data
and records of the work performed under this Agreement. Each party shall
maintain complete and adequate records pertaining to the methods and facilities
used for the manufacture, processing, testing, packing, labeling, holding and
distribution of the POC Rapid Assays in accordance with the applicable laws and
regulations.

 

  7.7 Limited Warranty.

 

  a) SYN.X warrants that the Reagents to be delivered hereunder will (i) be
manufactured by SYN.X in accordance with the agreed-upon manufacturing
procedures and (ii) conform to the Reagent Specifications agreed to at the time
of delivery. PBM’s remedies and SYN.X’s liability with respect to this warranty
are set forth below.

 

  b) PBM represents and warrants that the POC Rapid Assays to be delivered
hereunder will (i) be manufactured by PBM in accordance with all applicable
rules and regulations and cGMP, (ii) be manufactured in accordance with the
agreed-upon manufacturing procedures (iii) conform to the POC Rapid Assay
Specifications agreed to at the time of delivery, and will not be (iv)
adulterated or misbranded within the meaning of the FD & C Act, (v) an article
that may not be introduced into interstate commerce under the provisions of
Sections 404 or 505 of the FD & C Act, (vi) manufactured, sold or shipped in
violation of any agreement, judgment, order or decree to which PBM is a party or
otherwise (vii) manufactured, sold or shipped in violation of any applicable
federal, provincial, state or local law, rule, regulation or ordinance in any
material respect. SYN.X’s remedies and PBM’s liability with respect to this
warranty are set forth below.

 

17



--------------------------------------------------------------------------------

  c) PBM represents and warrants that there is no claim, suit, proceeding, or
other investigation pending, or to the actual knowledge of PBM, overtly
threatened against PBM which is likely to prevent or materially interfere with
PBM’s performance under this Agreement or materially adversely affect the rights
of SYN.X hereunder.

 

  d) PBM represents and warrants that neither it nor any member of its staff has
been disqualified or debarred by the FDA for any purpose. If during the term of
this Agreement, PBM becomes aware that any member of its staff is or is about to
become disqualified or debarred, PBM will provide immediate written notice of
same to SYN.X .

 

  e) PBM represents and warrants to SYN.X that it owns the rights to the
intellectual property and any technology required to manufacture the POC Rapid
Assays, except for the Reagents.

 

  7.8 Remedies.

 

  a) Reagents supplied by SYNX to PBM which do not conform to the Reagent
Specifications shall be replaced by SYN.X at SYN.X’s sole cost and expense. This
remedy is available only if such nonconformance was not caused by PBM’s misuse,
unauthorized modifications, neglect, improper testing or improper storage,
transportation, use beyond any dating provided, accident, fire or other hazard.

 

  b) POC Rapid Assays which do not conform to the POC Rapid Assay Specifications
shall be replaced by PBM at PBM’s sole cost and expense, not to be deducted from
the Net Sales Price. This remedy is available only if such nonconformance was
not caused by the Customer’s misuse, unauthorized modifications, neglect,
improper testing or improper storage, transportation, use beyond any dating
provided, accident, fire or other hazard.

 

ARTICLE 8

SPECIFICATIONS

 

  8.1 Certificate of Analysis

 

PBM shall furnish to SYN.X with each shipment of POC Rapid Assays a certificate
of analysis reflecting that such POC Rapid Assays meet the POC Rapid Assay
Specifications.

 

18



--------------------------------------------------------------------------------

  8.2 Notice of Failure to Meet Specifications

 

PBM shall promptly notify SYN.X, at least within 72 hours, of the discovery of
any batch or lot of POC Rapid Assays, which has previously been approved in
accordance with the procedures set forth herein, which does not meet the POC
Rapid Assay Specifications. PBM shall provide in such notice details concerning
the nature of any such failure to meet the POC Rapid Assay Specifications. PBM
shall make, at its sole expense, such further internal investigations of any
failure to meet the POC Rapid Assay Specifications as is appropriate under the
circumstances and otherwise consistent with its obligations hereunder. The
liability for costs associated with any such batch or lot of POC Rapid Assays
shall be determined in accordance with Section 9.1 below (Claims), with the
exception of the requirement that SYN.X provide written notice of rejection
within 30 days.

 

  8.3 Specification Changes: PBM

 

In the event that PBM is required to change the POC Rapid Assay Specifications
pursuant to applicable law, rule, or regulation or in response to the order or
request of a governmental authority or regulatory body, PBM shall promptly
advise SYN.X in writing of any such change.

 

  8.4 Specification Changes: SYN.X

 

In the event that SYN.X is required to change the Reagent Specifications
pursuant to applicable law, rule, or regulation or in response to the order or
request of a governmental authority or regulatory body, SYN.X shall promptly
advise PBM in writing of any such change.

 

ARTICLE 9

CLAIMS

 

  9.1 Claims

 

In the event that any of the POC Rapid Assays delivered to SYN.X or Customers,
as the case may be, pursuant to this Agreement by PBM fails to conform with any
warranty set forth herein relating to quality and/or the POC Rapid Assay
Specifications, SYN.X may reject such POC Rapid Assays by giving written notice
to PBM within 30 days after SYN.X’s receipt of such POC Rapid Assays, either
from PBM or on return from Customer. Any notice given under this provision must
specify the manner in which the POC Rapid Assay fails to conform with the POC
Rapid Assay Specifications. If there is a disagreement between the Parties as to
whether any POC Rapid Assay meets the POC Rapid Assay Specifications, then
samples and/or batch records, as appropriate, from the batch that is in dispute
will be submitted promptly for testing and evaluation to an independent third
party (including a third party testing laboratory) as shall be agreed to in
writing by both Parties. Should the Parties be unable to agree on an independent
third party testing laboratory, an arbitrator shall be appointed under the
arbitration provisions of this Agreement for the sole purpose of choosing such

 

19



--------------------------------------------------------------------------------

an independent third party testing laboratory. The determination of such third
party as to whether such POC Rapid Assay meets the POC Rapid Assay
Specifications will be final and binding. If it is determined that the
nonconformity is due to damage to the POC Rapid Assay caused solely by SYN.X or
its agents, or which occurs subsequent to the proper delivery of such POC Rapid
Assay to the carrier for shipment, PBM shall have no liability to SYN.X with
respect to such nonconformity and the cost of any testing and evaluation by a
third party shall be borne by SYN.X If the nonconformity is caused by a defect
in manufacturing, the cost of any testing or evaluation by a third party shall
be borne by PBM and, at SYN.X’s election, PBM shall at its option replace or
repair such nonconforming POC Rapid Assay within 60 days of such determination
at no additional cost to SYN.X, or in lieu of replacement, credit SYN.X’s
account or reimburse SYN.X for the price invoiced or paid for such nonconforming
POC Rapid Assay.

 

  9.2 Disposition of Nonconforming POC Rapid Assay

 

In any case in which SYN.X expects to make a claim against PBM with respect to
damaged or otherwise non-conforming POC Rapid Assays, SYN.X shall not dispose of
such POC Rapid Assays for 6 months after notifying PBM in writing of such damage
or nonconformance without written authorization and instructions from PBM to
either dispose of such POC Rapid Assays or to return them to PBM.

 

ARTICLE 10

AUDITS, COMPLAINTS, REGULATORY MATTERS

 

  10.1 Performance of Audits.

 

SYN.X and PBM shall each have the right, at their sole respective expense, to
conduct an Audit, upon thirty (30) calendar days’ written notice to the other
Party, during such Party’s normal business hours, of all records, documents,
processes, procedures, and facilities directly associated with the manufacture,
processing, packaging, sales and distribution of Reagents or the POC Rapid
Assays, as the case may be, as well as with the receipt, storage, and issuance
of raw materials, labeling and packaging components, and ingredients thereof.
Notwithstanding the immediately preceding sentence, in the event of a rejection
of by one Party of the product supplied by the other Party because of a failure
to meet specifications, then the rejecting party shall have an additional right
to conduct an Audit under the provisions of this Article. In no event shall an
Audit exceed two (2) days in duration unless mutually agreed in writing by the
parties. Each Party warrants that all inspections and Audits hereunder shall be
carried out in a manner that does not unreasonably interfere with the other
Party’s normal and ordinary conduct of business and that insures the continued
confidentiality of such other Party’s other business and technical information.
Audits may be conducted by no more than two (2) representatives of a Party. Any
such representatives shall be qualified in

 

20



--------------------------------------------------------------------------------

terms of auditing skill to conduct Audits, shall execute a written agreement to
maintain in confidence all information obtained during the course of any such
Audit except for disclosure to the senior representatives of such Party, and
shall comply with the normal security at the manufacturing site.

 

  10.2 Audit Feedback.

 

Within thirty (30) days of completing any Audit hereunder, the auditing Party
shall submit to the audited Party a written report outlining its findings and/or
observations from any such Audit. If deficiencies are discovered during an Audit
that could, in the auditing Party’s reasonable opinion, prevent the audited
Party from satisfying the requirements of cGMP obligations hereunder, and the
audited Party in good faith disputes the observations or conclusions of the
auditing Party, then the Parties shall promptly enter into good faith
discussions to resolve their differences. If the Parties fail to resolve their
differences within thirty (30) days, then the disputed points shall be resolved
by submitting same to a mutually agreeable Third Party consultant in the same
manner and under parameters similar to those contemplated under Article 9 for
disputes related to nonconforming POC Rapid Assays. That is, the Parties shall
be bound by the decision of the Third Party consultant and the Party in error
shall bear the costs and expenses of the Third Party consultant. If both Parties
are in error, they shall share the costs equally. If the audited Party does not,
in good faith, dispute the observations made during any Audit it shall promptly
correct those deficiencies at its own cost, and shall notify the auditing Party
in writing when those deficiencies are corrected.

 

  10.3 Regulatory Matters.

 

  a) General Compliance. The parties shall jointly determine and conduct all
regulatory strategies, proceedings and communications. SYN.X shall have primary
responsibility for creating all regulatory documents other than those pertaining
to manufacturing. PBM shall have primary responsibility for creating all
regulatory documents pertaining to manufacturing. Where possible, the parties
shall endeavor to have a distributor pay registration and regulatory costs
pertaining to the jurisdiction of such distributor. Where this is not possible,
the parties shall split such costs equally. PBM shall, at its sole expense,
comply with all federal, state, and local laws, regulations, and standards and
specifications applicable to production of the POC Rapid Assays and its
performance of PBM’s obligations hereunder.

 

  b) Marking. All POC Rapid Assays produced hereunder shall comply with all
requirements relating to marking, packaging and labeling for the relevant
jurisdictions into which they shall be sold. Without limiting the foregoing, all
POC Rapid Assays shall be marked as a SYN.X product, manufactured by PBM, except
for private label sales.

 

21



--------------------------------------------------------------------------------

  c) Validations and Qualifications. PBM shall concurrently perform process and
cleaning validation, analytical methods validation, and installation/operating
qualification, and calibration of all equipment and facilities utilized in the
manufacture, packaging, testing, storing, and release of POC Rapid Assays. Such
validations, qualifications, and calibrations are to be in accordance with all
current regulations determined by the responsible authorities (in particular,
without limitation, the regulations of the FDA and any European Community or
European Union directives relating to medical devices and in vitro medical
devices), and PBM shall, through effective control procedures, ensure all such
validations, qualifications, and calibrations will be current. In general, PBM
shall, at all times in the performance of its obligations hereunder, comply with
its standard operating procedures for the POC Rapid Assays

 

  d) Batch Records. PBM shall develop and manufacture POC Rapid Assays in
compliance with all cGMP including preparation and maintaining of all Batch
History Records. SYN.X shall develop and manufacture Reagents in compliance with
all cGMP including preparation and maintaining of all Batch History Records.
Both PBM and SYN.X shall make these Records available to the other party during
their Audits.

 

  e) Notice of Warnings. Etc. PBM will notify SYN.X promptly of any warning
(including any FDA Form 483), citation, indictment, claim,. lawsuit, or
proceeding issued or instituted by any federal, state, or local governmental
entity or agency against PBM if, and only to the extent that, the manufacture of
POC Rapid Assays hereunder is affected, or of any revocation of any license or
permit issued to PBM, but only to the extent that such license or permit relates
to PBM’s performance of its obligations hereunder.

 

  f)

POC Rapid Assays Reviews. Reports. PBM will conduct annual product reviews for
the POC Rapid Assays, which shall include trend analysis of critical process
parameters when reasonably available as well as a review of stability, reserve
samples, complaints, in-process variances, rejections, investigations and
process changes. Further, PBM agrees to timely compile, for the POC Rapid
Assays, all data reasonably necessary for SYNX to file Annual Reports and other
periodic reports with the FDA, in accordance with applicable laws, rules, and
regulations, relative to the POC Rapid Assays. SYN.X will conduct annual product
reviews for the Reagents, which shall include trend analysis of critical process
parameters when reasonably available as well as a review of stability, reserve
samples, complaints, and adverse drug reports, in-process variances, rejections,
investigations and process changes. Further, SYN.X agrees to timely compile, for
the Reagents, all data reasonably necessary for PBM to file Annual Reports and
other periodic reports with the FDA,

 

22



--------------------------------------------------------------------------------

 

in accordance with applicable laws, rules, and regulations, relative to the
Reagents.

 

  g) Stability. PBM will be responsible for taking and maintaining any necessary
quality control stability samples for the POC Rapid Assays, testing stability
samples on a timely basis, and providing SYN.X on an annual basis, and as
otherwise reasonably requested by SYN.X, with stability data. PBM will initiate
a stability failure investigation on any stability test failure promptly (but at
least within seventy-two [72] hours) of learning of any such deviation. PBM will
notify SYN.X promptly (but at least within seventy-two [72] hours) upon its
actual discovery of objective evidence of a stability failure with regard to the
POC Rapid Assays. SYN.X will be responsible for taking and maintaining any
necessary quality control stability samples for the Reagents, testing stability
samples on a timely basis, and providing PBM on an annual basis, and as
otherwise reasonably requested by SYN.X, with stability data. SYNX will initiate
a stability failure investigation on any stability test failure promptly (but at
least within seventy-two [72] hours) of learning of any such deviation. PBM will
notify SYN.X promptly (but at least within seventy-two [72] hours) upon its
actual discovery of objective evidence of a stability failure with regard to the
POC Rapid Assays.

 

  10.4 Inspections.

 

In the event the manufacturing facility producing POC Rapid Assays hereunder is
inspected by representatives of any federal, state, or local regulatory agency
in connection with the manufacture of the POC Rapid Assays, PBM shall notify
SYN.X promptly (but at least within seventy-two [72] hours) upon learning of
such inspection, and shall supply SYN.X with copies of any correspondence or
portions of correspondence which relate to the POC Rapid Assays. In the event
the manufacturing facility producing Reagents hereunder is inspected by
representatives of any federal, state, or local regulatory agency in connection
with the manufacture of the Reagents, SYN.X shall notify PBM promptly (but at
least within seventy-two [72] hours) upon learning of such inspection, and shall
supply PBM with copies of any correspondence or portions of correspondence which
relate to the Reagents.

 

  10.5 Correspondence.

 

  a)

Correspondence Received by PBM. PBM shall promptly (and in any event, within
three (3) business days of the date of receipt of notice) notify SYN.X in
writing of, and shall provide SYN.X with copies of, any correspondence and other
documentation received or prepared by PBM in connection with any of the
following events: (i) receipt of a regulatory letter, warning, or similar item,
from the FDA or any other regulatory authority in connection with the
manufacture, packaging, and storage of

 

23



--------------------------------------------------------------------------------

 

the POC Rapid Assays and; (ii) any regulatory comments relating to the
manufacture of the POC Rapid Assays requiring a response or action by PBM.

 

  b) Correspondence received by SYN.X. SYN.X shall promptly (and in any event,
within three (3) business days of the date of receipt of notice) notify PBM in
writing of, and shall provide PBM with copies of, any correspondence and other
documentation received or prepared by SYN.X in connection with any of the
following events: (i) receipt of a regulatory letter, warning, or similar item,
from the FDA or any other regulatory authority in connection with the
manufacture, packaging, and storage of the Reagents and; (ii) any regulatory
comments relating to the manufacture of the Reagents requiring a response or
action by SYN.X; (iii) customer complaints.

 

ARTICLE 11

RECALLS

 

PBM or SYN.X shall notify other party promptly if any batch of POC Rapid Assays
supplied by PBM pursuant to this Agreement is alleged or proven to be the cause
of a recall, market withdrawal, or correction, and the Parties shall cooperate
in the handling and disposition of such recall, market withdrawal, or
correction. PBM and SYN.X shall jointly bear the cost of all recalls, market
withdrawals, or corrections of POC Rapid Assays supplied by PBM pursuant to this
Agreement. SYN.X and PBM shall maintain records of all sales of POC Rapid Assays
and Customers sufficient to adequately administer a recall, market withdrawal or
correction for the longer of five (5) years after termination or expiration of
this Agreement or the period required by applicable law.

 

ARTICLE 12

INDEMNIFICATION

 

  12.1 Indemnity

 

  a) Each Party shall indemnify, defend and hold harmless the other Party from
and against any and all damages incurred by or asserted against the Party of
whatever kind or nature, because of a third party claim that the manufacture,
use or sale of intellectual property, to the extent arising from any patent
right or know-how of the Party, infringes any patent or other intellectual
property rights of any third parties.

 

  b)

Except in the event that such claims, suits, losses, damages, costs, fees or
expenses arise or result from any negligent or wrongful act or omission of PBM
or the failure of the POC Rapid Assays to meet the POC Rapid Assay
Specifications, SYN.X agrees to indemnify, hold harmless and defend PBM and
PBM’s directors, officers, employees and agents, and the directors, officers,
employees and agents of any PBM parent, subsidiary or

 

24



--------------------------------------------------------------------------------

 

related company (the “PBM Indemnities”) from and against any and all claims,
suits, losses, damages, costs, fees and expenses resulting from or arising out
of SYN.X’s use, handling, distribution, marketing or sale of the P~C Rapid
Assays by any person other than a PBM Indemnity, including without limiting the
generality of the foregoing any damages, losses or liabilities whatsoever with
respect to death or injury to the person or damage to property, provided that
PBM provides SYN.X with prompt notice of any such claim and the exclusive
ability to defend (with the reasonable cooperation of PBM) or settle any such
claim.

 

  c) Except in the event that such claims, suits, losses, damages, costs, fees
or expenses arise or result from any negligent or wrongful act or omission of
SYN.X or the failure of the Reagents supplied by SYN.X to meet the Reagent
Specifications, then PBM agrees to indemnify, hold harmless and defend SYN.X and
SYN.X’s directors, officers, employees and agents, and the directors, officers
employees and agents of any SYN.X parent, subsidiary or related company (the
“SYNX Indemnities”) from and against any and all claims, suits, losses, damages,
costs, fees and expense resulting from or arising out of its manufacture of the
P~C Rapid Assays, its transportation, storage, use, handling and disposal of
hazardous materials related to such manufacture, or the possession or use of the
P~C Rapid Assays by any person other than a SYN.X Indemnity, including, without
limiting the generality of the foregoing, any damages, losses or liabilities
whatsoever with respect to death or injury to person or damage to property,
provided that SYN.X provides PBM with prompt notice of any such claim and the
exclusive ability to defend (with the reasonable cooperation of SYN.X) or settle
any such claim.

 

  d) In the event that the parties cannot in good faith agree as to the
application of subsections (a), (b) or (c) above to any particular loss or
claim, the parties may (i) after the Executives’ Meetings provided for by
Section 14.2 hereof, proceed to arbitration, or, alternatively, in each party’s
sole discretion, (ii) conduct separate defenses of such claim and each party
shall be relieved of its obligation to tender to the indemnifying party the
exclusive ability to defend such claim or suit as a condition of
indemnification.

 

  12.2 Expenses.

 

No party shall be required to pay over to another amounts called for under this
Article until the final resolution of the claim, action, suit or proceeding from
which the right to such payment arose.

 

25



--------------------------------------------------------------------------------

  12.3 Payments

 

All amounts payable under this Article 12 shall be paid promptly after receipt
by the indemnifying Party of written notice from the indemnified Party stating
that such Indemnified Amounts have been incurred, the amount thereof and of the
related indemnity payment and substantiation of such amount and such indemnity
payment; provided, however, any disputed amounts shall be due and payable
promptly after such amounts are finally determined to be owing by the
indemnifying Party to the indemnified Party.

 

  12.4 Conduct of Litigation.

 

  a) Each Party indemnified under the provisions of this Agreement, upon receipt
of written notice of any claim, or the service of a summons or other initial
legal process upon it in any action instituted against it, in respect of the
agreements contained in this Agreement, shall promptly give written notice of
such claim, or the commencement of such action, or threat thereof to the Party
from whom indemnity shall be sought hereunder; provided, however, the failure to
provide such notice within a reasonable period of time shall not relieve the
indemnifying Party of any of its obligations hereunder except to the extent the
indemnifying Party is prejudiced by such failure;

 

  b) The indemnifying Party shall be entitled at its own expense to participate
in the defense of such claim or action, or, if it shall elect, to assume such
defense, in which event such defense shall be conducted by counsel chosen by
such indemnifying Party, which counsel may be any counsel reasonably
satisfactory to the indemnified Party against whom such claim is asserted, or
who shall be the defendant in such action, and such indemnified Party shall bear
all fees and expenses of any additional counsel retained by it;

 

  c) Notwithstanding the immediately preceding paragraph, if the named parties
in such action (including impleaded parties) include the indemnified and the
indemnifying Parties, and the indemnified Party has been advised by counsel that
there may be a conflict between the positions of the indemnifying Party and the
indemnified Party in conducting the defense of such action, or that there are
legal defenses available to such indemnified Party different from or in addition
to those available to the indemnifying Party, then the indemnified Party shall
be entitled, at its election, to conduct such separate defense as is necessary
to protect its own interests, at its own expense, if it is determined by
agreement of the indemnifying Party and the indemnified Party or by a court of
competent jurisdiction that the indemnified Party is entitled to indemnification
hereunder for the Indemnified Amounts giving rise to such action;

 

26



--------------------------------------------------------------------------------

  d) If the indemnifying Party shall elect not to assume the defense of such
claim or action, such indemnifying Party shall reimburse such indemnified Party
for the reasonable fees and expenses of any counsel retained by it, and shall be
bound by the results obtained by the indemnified Party in respect of such claim
or action if it is determined by agreement of the indemnifying Party and the
indemnified Party or by a court of competent jurisdiction that the indemnified
Party is entitled to indemnification hereunder for the Indemnified Amounts
giving rise to such action; provided, however, that no such claim or action
shall be settled without the written consent of the indemnifying Party.

 

  12.5 Survival of Indemnification Obligations.

 

The provisions of this Article shall survive the expiry or termination of this
Agreement.

 

  12.6 Disclaimer of Consequential Damages.

 

In no event shall either Party be liable to the other for incidental, special,
or consequential damages, including, but not limited to, any claims for damages
based upon lost profits.

 

ARTICLE 13

TERM; TERMINATION

 

  13.1 Term.

 

This Agreement shall be effective for a period of twenty (20) years from and
after the date of the execution of this Agreement, and shall thereafter
automatically renew for successive terms of five (5) years unless terminated by
either Party unless no less than one year’s notice of non-renewal shall be given
prior to such 20th year anniversary or any 5th year anniversary thereafter.

 

  13.2 Surviving Obligations.

 

Expiration of this Agreement shall not (a) affect any other rights of any Party
which may have accrued up to the date of such expiration or (b) relieve the
Parties from their obligation to pay sums due in respect of POC Rapid Assays
delivered prior to expiration of this Agreement. In addition, without limiting
the foregoing, the provisions of Article 1, Sections 3.1 (d), 3.2(f), 5.1,
5.2(c) and Articles 6, 7, 9, 11, 12, 13, 14 and 15 shall survive the termination
or expiration of this Agreement.

 

27



--------------------------------------------------------------------------------

  13.3 Events of Default.

 

The following events shall entitle a Party to terminate this Agreement, upon 30
days written notice to the other:

 

  a) In the event either of the Parties commits a material breach of its
respective obligations under this Agreement, and said breach is not cured within
ninety (90) days after receipt of a written notice specifying said breach, then
the non-breaching Party may terminate this Agreement upon delivery to the
breaching Party of a written notice of termination prior to the breach being
cured; provided, however, that the Parties shall conduct no less than two
Executives’ Meetings during such ninety (90) day period;

 

  b) if the other Party ceases for any reason to carryon business (but not as
the result of a merger, acquisition or reorganization with one or more entities
whether in a single transaction or a series of transactions) or convenes a
meeting of its creditors or has a receiver or manager appointed in respect of
substantially all of its assets or is the subject of an application for an
administration order or of any proposal for a voluntary arrangement or enters
into liquidation (whether compulsorily or voluntarily) or undergoes any
analogous act or proceedings under the laws of any relevant jurisdiction; or

 

  c) the enactment of any law, order or regulation by a governmental unit that
would render it impossible for the other Party to perform its obligations
hereunder.

 

  13.4 Expiry: Termination: Consequences.

 

  a) Upon expiry or termination of this Agreement, whichever is sooner (but in
the case of termination, only if directed by the terminating Party in the notice
of termination), PBM shall manufacture and ship, and SYN.X shall purchase in
accordance with the provisions hereof, any and all quantities of POC Rapid
Assays ordered by SYN.X pursuant to this Agreement prior to the date on which
such notice is given. All amounts owed by SYN.X to PBM up to and including the
effective date of termination, shall become immediately due and payable.

 

  b) Expiry or termination of this Agreement shall not relieve the Parties of
any obligation accruing prior to the effective date of such expiration or
termination.

 

28



--------------------------------------------------------------------------------

ARTICLE 14

ARBITRATION

 

  14.1 Binding Arbitration.

 

Except for issues relating to indemnification, confidentiality, competition and
intellectual property rights, or disputes relating to whether the POC Rapid
Assays meet the POC Rapid Assay Specifications or the Reagents meet the Reagent
Specifications, any and all disputes, controversies, differences, claims or the
like between the parties under, arising out of or related to this Agreement, or
the performance, enforcement, breach, termination or validity of this Agreement
(collectively, “Disputes”) which cannot be resolved by mutual agreement among
the executives of the Parties shall be submitted to final and binding
arbitration in accordance with the terms of this Agreement. Any situation not
expressly covered by this Agreement shall be decided in accordance with the
UNCITRAL Model Rules of conciliation and arbitration then prevailing. The
arbitration shall be commenced when one party serves the other with a written
demand to arbitrate. The number of arbitrators shall be 3, one of whom is
selected by each of the Parties, and the third to be selected by the other 2
arbitrators.

 

  14.2 Executives’ Meetings.

 

Prior to making any demand for arbitration, the Parties agree that there shall
be at least two face to face meetings (each such meeting an “Executives’
Meeting”) attended by the senior representatives of the Parties. Whenever there
shall be a requirement under this Agreement for two Executives’ Meetings, at
least one of such meeting shall be held being in Toronto or such other place in
Canada or the United States as may be designated by SYN.X, and at least one such
meetings shall be held in Princeton, or such other place in the United States or
Canada as may be designated by PBM.

 

  14.3 Arbitration Location.

 

Any arbitration initiated by a written demand of PBM shall be conducted in
Toronto, Ontario, Canada, or such other place in Canada as shall be agreeable to
SYN.X in its sole discretion. Any arbitration initiated by the written demand of
SYN.X shall be conducted in Mercer County, New Jersey USA, or such other place
in the United States as shall be agreeable to PBM in its sole discretion. The
Parties consent to the personal jurisdiction of the courts in each such location
for any cause arising out of or otherwise related to this arbitration, its
conduct and its enforcement.

 

  14.4 Language of Arbitration.

 

Any arbitration shall be conducted in the English language and documents and
submissions shall be in the English language.

 

  14.5 Choice of Law.

 

This Agreement will be governed and interpreted in accordance with the laws of
the State of New Jersey and the federal laws of the United States applicable

 

29



--------------------------------------------------------------------------------

therein, without regard to the conflict of laws principles thereof. To the
extent to which any judicial proceeding is commenced under this Agreement in
accordance with the provisions of Section 14.1 hereof, it shall be brought in
the courts of the Province of Ontario, and the Parties attorn to such exclusive
jurisdiction of the courts of the Province of Ontario.

 

  14.6 Award Enforcement.

 

Each Party agrees to abide by the award rendered in any arbitration conducted
pursuant to this Article 14 and agrees that the courts may award full faith and
credit to such judgment in order to enforce such award.

 

  14.7 Costs.

 

Each Party shall bear its own legal fees, including costs and expenses.

 

ARTICLE 15

MISCELLANEOUS

 

  15.1 Use of Name.

 

No right, express or implied, is granted by this Agreement to any Party to use
in any manner the name of the other or any other trade name or trademark of the
other in connection with the performance of this Agreement.

 

  15.2 Independent Parties.

 

The Parties are not employees or legal representatives of the other Parties for
any purpose. No Party shall have the authority to enter into any contracts in
the name of or on behalf of any other Party.

 

  15.3 English Language.

 

This Agreement has been prepared in the English language and the English
language shall control its interpretation.

 

  15.4 Notice.

 

All notices required or permitted to be given under this Agreement shall be in
writing and deemed to have been received upon the earlier of confirmation of
actual receipt and may be sent by (a) hand delivery; (b) overnight courier, or
(c) confirmed telecopy, in each case addressed to the address first set forth
above.

 

30



--------------------------------------------------------------------------------

  15.5 Severability.

 

In the event any provision of this Agreement is held to be invalid or
unenforceable, the valid or enforceable portion thereof and the remaining
provisions of this Agreement will remain in full force and effect.

 

  15.6 Waiver.

 

Any waiver (express or implied) by any Party of any breach of this Agreement
shall not constitute a waiver of any other or subsequent breach.

 

  15.7 Entire Agreement.

 

This Agreement and the exhibits attached hereto, constitute the entire, final,
complete and exclusive agreement between the Parties and supersede all previous
agreements or representations, written or oral, with respect to the subject
matter of this Agreement. All information to be kept confidential under any
earlier agreements between any Party shall be maintained by the receiving party
under the obligations set forth in Article 5 of this Agreement. This Agreement
may not be modified or amended except upon mutual agreement of the Parties in
writing signed by a duly authorized representative of SYNX and PBM.

 

The terms and conditions set forth herein constitute the final, complete,
exclusive and entire agreement between SYN.X and PBM with respect to the subject
matter hereof. Any term or condition in any order, confirmation or other
document furnished by SYN.X or PBM which is in any way inconsistent with the
terms set forth herein is hereby expressly rejected.

 

  15.8 Assignability: Binding on Successors.

 

Neither this Agreement nor any of the rights hereunder may be assigned by either
Party except upon the prior written consent of the other Party, except in the
event of a merger, corporate reorganization, or a sale of all or substantially
all of the assets of the business of a party relating to the subject matter
hereof. This Agreement shall be binding upon, and inure to the benefit of, the
successors, executors, heirs, representatives, administrators and assigns of the
Parties hereto.

 

  15.9 Force Majeure.

 

No Party shall be liable to the other for its failure to perform any of its
obligations under this Agreement, except for payment obligations, during any
period in which such performance is delayed or does not occur because such
performance is rendered impracticable or impossible due to circumstances beyond
its reasonable control, including without limitation earthquakes, governmental
or regional regulation, fire, flood, labor difficulties, strikes, interruption
of supply of key raw materials, civil disorder, and acts of God, provided that
the Party experiencing the delay promptly notifies the other Party of the delay;
the nature thereof and the extent to which the affected party will be unable to
fulfill its obligations

 

31



--------------------------------------------------------------------------------

hereunder. Each Party further agrees to use reasonable efforts to mitigate the
affects of the Force Majeure event as quickly as possible and to give the other
prompt written notice when it is again able to fully perform such obligations.
Notwithstanding the foregoing, nothing herein shall be deemed to modify the
provisions of Articles 2 or 3 hereof.

 

  15.10  Termination as a Result of a Force Majeure Event.

 

If as a result of a Force Majeure event, a Party is unable to fully perform its
obligations hereunder for any consecutive period of 180 days, the other Party
shall have the right to terminate this Agreement in its entirety, upon providing
written notice to the nonperforming Party, such termination to be effective 30
days from the date hereof.

 

  15.11  Publicity.

 

No Party will make any announcement or other public announcement concerning the
existence and terms of this Agreement without the consent of the other Party,
excepting only for such disclosures as may be required by applicable law or
regulation.

 

  15.12  Captions.

 

The Parties agree that the headings in this Agreement are used for the
convenience of the Parties only and are not intended to be used in the
interpretation of the Agreement.

 

  15.13  Counterparts.

 

This Agreement may be executed in counterparts with the same force and effect as
if each of the signatories had executed the same Instrument. Signatures may be
transmitted by facsimile.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective the date
first set forth above.

 

    PRINCETON BIOMEDITECH CORPORATION    

By:

 

/s/    JEMO KANG

   

Name:

 

Jemo Kang

   

SYNXPHARMA, INC.

   

By:

 

/s/    AARON DAVIDSON

   

Name:

 

Aaron Davidson

 

32